Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed June 22, 2022.
Claims 1, 15, and 18 have been amended.
Claims 1-20 are pending.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  The claims appear to be amended but the status of the claims is indicated as “Original”.  Appropriate correction is required.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (i.e. Figure 4). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the claim recites “analyzing the requests of the second and third users; and determining, based on said analysis of the second and third request, updated weighing values for the second and third users, wherein said identification of the second and third user as next speaker is additionally based on said updated values”; however, analyzing the requests of the second and third users to determine an updated weight values for the users and determining next speaker based on updated weight values is not supported by the instant specification. Accordingly, the claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Shaffer et al. (US Publication 20070263821A1) in further view of Nimri et al. (US Publication 20110187814A1).
	Regarding claim 1, Shaffer teaches a method comprising: 
analyzing, by a server, over a network, data related to each user of a plurality of users participating in a conference session via a conferencing application (identify the speaker ... the reference database 212 may be a corporate database … As shown at block 602, the method 600 may receive a speech input ... the method 600 performs speech recognition on the speech input to obtain a text input))([0021] and [0028]); 
determining, by the server, a weighting value for each user based on the analyzed data (Referring to FIG. 6, reference 600 generally indicates a method, in accordance with an example embodiment, to provide speaker selection ... The speech recognition module 210 may then interrogate the reference database 212 (or any other database) to obtain an associated priority, class of service, or action))[0028]; a value (e.g. priority, class of service, etc.) is determined);
determining, by the server, based on each user's weighting value, a ranked queue of speakers for the session (new speakers in the speaker queue may have a particular priority (e.g., based on a class of service) … when a high priority is associated with a particular speaker (e.g. a high class of service as described with reference to FIG. 4), an existing active speaker with a lowest class of service or priority may be removed from the active speaker group)([0027] and [0027]; an order of speakers is determined (e.g. active speaker, priority waiting new speaker, lower priority waiting new speaker, etc.)); 
automatically selecting, by the server, a first user from the plurality of users … during the session based on the ranked queue … (the method 300 then adds a new speaker from the speaker queue 206 to the active speakers (see block 308))([0018]);
updating, by the server, the ranked queue based on the selection of the first user (A speaker in the speaker queue (e.g. the speaker queue 206) may be added as an active speaker (see block 512))([0027]; the order of speakers is continually updated based on selection of speakers (i.e. awaiting new speaker will be updated as an active speaker)).
	Shaffer differs from the claim in that Shaffer fails to teach selecting a user as a current speaker and automatically adjusting audio characteristics of other users in a conference session. However, selecting a user as a current speaker based on priority and automatically adjusting audio characteristics of other users in a conference session is taught by Nimri (For example, FIG. 6 illustrates a process 600 for designating a priority endpoint (30) during a conference ... a given conference may have only one priority token that can be switched from one endpoint to another during the conference based on ... speaking ... processes the audio from the priority endpoint (30) for speech (Block 612) ... then the MCU (50) reduces or mutes the audio of non-priority endpoints (35) (Block 616) … so as not to interfere with the participant at the priority endpoint (30))([0047], [0049], and [0052]). The examiner notes Shaffer and Nimri teach a method for automating conferencing control. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting of Shaffer to include the selecting and adjusting of Nimri such that the method selects a current speaker and dynamically adjusts audio of other users in a conference session. One would be motivated to make such a combination to provide the advantage of automatically minimizing interference of inconsequential speech in a conference session.
Regarding claim 9, Shaffer-Nimri teach the method of claim 1, wherein adjustment of the audio signals comprises muting any received audio signals other than the first user's audio signals while the first user is selected as speaker (Nimri - When an endpoint is designated as non-priority endpoint (35), then audio from that endpoint (35) will be ... muted)([0037]).
	Regarding server claim 15, the claim generally corresponds to method claim 1 and recites similar features in server form; therefore, the claim is rejected under similar rational.
Regarding non-transitory computer-readable medium claim 18, the claim generally corresponds to method claim 1 and recites similar features in non-transitory computer-readable medium form; therefore, the claim is rejected under similar rational.

Claim 2-8, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Shaffer, Nimri, and in further view of Gorti et al. (US Publication 20130176910A1).
Regarding claim 2, Shaffer-Nimri teach the method as applied above, wherein a user is selected as a current active speaker (Nimri - the MCU 50 designates at least one endpoint 20 as a priority endpoint 30 during the conference (Block 204))([0017]). Shaffer-Nimri differs from the claim in that Shaffer-Nimri fails to teach monitoring activity of other users while the current active speaker speaking, identify the activity, determine values for the identified activity, and updating the order of speakers based on the identified activity and determine values. However, monitoring activity of other users while a current active speaker speaking, identifying the activity, determining values for the identified activity, and updating order of speakers based on the identified activity and determine values is taught by Gorti (To organize the conference call and prevent unwarranted interruptions, the example interrupt handler 206 of FIG. 2 includes the queue 212 and the queue manager 214 ... the queue manager 214 manages and/or organizes the queue 212 according to a behavior-based policy ... The queue manager 214 has access to the point value and manipulates the point value to reflect the desirable queue position … lowering … for each attempted interruption, lowering … for extended periods of speaking (e.g., when a participant “has the floor” for a time greater than a predetermined threshold) ... the conference participants can use the web-based user interface 400 to enter feedback on the relevancy of questions and/or statements made by a speaker ... the queue manager 214 may sort the identifiers in the queue 212 such that the highest ranked blocked participant is placed at the front of the queue 212)([0029-0031]; user interaction (e.g. speech) is monitored, identified (e.g. interruption), value determined (e.g. point), and updates a queue accordingly). The examiner notes Shaffer, Nimri, and Gorti teach a method for automating conferencing control. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the updating of Shaffer-Nimri to include the monitoring, identifying, determining, and updating of Gorti such that the method continually monitors user activity and updates the order of speakers to reflect value of the user activity. One would be motivated to make such a combination to provide the advantage of dynamically managing a queue based on behavior policy.
Regarding claim 3, Shaffer-Nimri-Gorti teach the method of claim 2, further comprising
receiving a request from a second user to speak while the first user is selected as speaker (Shaffer - following on the CEO example given above, when the CEO makes a request to be a new speaker or attempts to speak during a conference call)([0022]);
analyzing the updated ranked queue to determine a position of the second user respective to a position of the first user within the updated ranked queue (Shaffer - when a high priority is associated with a particular speaker (e.g. a high class of service as described with reference to FIG. 4), an existing active speaker with a lowest class of service or priority may be removed from the active speaker group)([0027[)(Gorti - the queue manager 214 may sort the identifiers in the queue 212 such that the highest ranked blocked participant is placed at the front of the queue 212)([0031]; the order of speakers is compared);
determining, based on the analyzing, whether to allow or deny the second user's request; and further updating the ranked queue (Shaffer - A speaker in the speaker queue (e.g. the speaker queue 206) may be added as an active speaker (see block 512))([0027]; a determination is made based on order of speakers, the order of speakers is continually updated based on selection of speakers (i.e. awaiting new speaker will be updated as an active speaker).
Regarding claim 4, Shaffer-Nimri-Gorti teach the method of claim 3, wherein the second user is allowed to speak when the second user's position is higher than the position of the first user within the updated queue, and wherein the second user is not permitted to speak when the second user's position is lower than the position of the first user within the updated queue (Shaffer - when a high priority is associated with a particular speaker (e.g. a high class of service as described with reference to FIG. 4), an existing active speaker with a lowest class of service or priority may be removed from the active speaker group)([0027]).
Regarding claim 5, Shaffer-Nimri-Gorti teach the method of claim 3, further comprising: adjusting audio characteristics of the second user in order to enable the second user to be audible on the session (Nimri - a new endpoint is to be designated priority (Decision 414) ... the control module (80) can send commands to the audio modules (310/320) directing them to alter how they handle their output audio based on the designation of the associated endpoints (30) ... when an endpoint is designated as priority endpoint (30), then audio from that endpoint (30) will not be reduced or muted)([0037]); 
and adjusting audio characteristics of the first user to render the first user inaudible (Nimri - When an endpoint is designated as non-priority endpoint (35), then audio from that endpoint (35) will be ... muted )([0037]).
Regarding claim 6, Shaffer-Nimri-Gorti teach the method of claim 3, further comprising: adjusting audio characteristics of the second user in order to enable the second user to be audible on the session, such that the second user and first user are both capable of speaking during the session (Nimri - the output audio may be reduced as much as 80%. In this way, the priority endpoint 30's audio has priority over other audio and can be heard over any distracting conversations or noise that may be introduced from the non-priority endpoints 35)([0022]).
Regarding claim 7, Shaffer-Nimri teach the method as applied above, wherein positions within the updated rank queue related to a second and third user are identified to place the next speaker and updating the ranked queue (Shaffer - when an active speaker stops speaking, a new speaker from the speaker queue may then be added as an active speaker ... a speaker with a higher priority may be added as an active speaker before a speaker with a lower priority is added … A speaker in the speaker queue (e.g. the speaker queue 206) may be added as an active speaker (see block 512))([0027]; when an active user stops speaking the order of speakers is inspected to select a new active speaker, upon selection the order of speakers is updated (i.e. awaiting new speaker will be updated as an active speaker)). 
Shaffer-Nimri differs from the claim in that Shaffer-Nimri fails to teach receiving a request to speak from the second and third user after the first user has completed speaking, wherein the request are received approximately the same time. However, receiving a request to speak from a second and a third user after a first user has completed speaking, wherein the request are received approximately the same time is taught by Gorti (two speakers may attempt to speak at the same time ... two audio signals being simultaneously transmitted to the conference bridge 104 at a volume level audible to the other participants (block 314) ... The processes described above continue until the current speaker is done speaking (block 366))([0041] and [0052]; Figure 3A reference elements 314 and 356 – processing requests for two users to speak at approximately the same time after another user has finished speaking is shown). The examiner notes Shaffer, Nimri, and Gorti teach a method for automating conferencing control. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the updating of Shaffer-Nimri to include the receiving of Gorti such that the method establishes which user to select as a next speaker when multiple users request a speaking role. One would be motivated to make such a combination to provide the advantage of automatically resolving next speaker conflict between users.
Regarding claim 8, Shaffer-Nimri-Gorti teach the method of claim 7, further comprising:
analyzing the requests of the second and third users (Gorti - When two audio signals are detected, the current speaker identifier 204 identifies the two speakers (block 318))([0041]); and 
determining, based on said analysis of the second and third request, updated weighing values for the second and third users, wherein said identification of the second and third user as next speaker is additionally based on said updated value (Shaffer - new speakers in the speaker queue may have a particular priority (e.g., based on a class of service) and a speaker with a higher priority may be added as an active speaker before a speaker with a lower priority is added)([0024]; the next speaker is selected based on the analysis and order of speakers).
Regarding claim 10, Shaffer-Nimri teach the method as applied above, Shaffer-Nimri differs from the claim in that Shaffer-Nimri fails to teach data for each user comprises information selected from a group consisting of: a user's role during the session, activity during the session, attention during the session, relevance to the session, quality of access, participation in the session, history during the session, and data from a set of previously participated in sessions. However, data for each user comprises information selected from a group consisting of: a user's role during the session, activity during the session, attention during the session, relevance to the session, quality of access, participation in the session, history during the session, and data from a set of previously participated in sessions is taught by Gorti (The queue manager 214 assigns some or all of the participants an initial point value ... The point value corresponding to each participant may be retained for future conference calls ... point allocations include lowering the corresponding individual's point total for each attempted interruption, lowering the corresponding individual's point total for extended periods of speaking ... raising the corresponding individual's point total for highly relevant statements or questions, lowering the corresponding individual's point total for substantially irrelevant statements or questions, and/or adjusting the corresponding individual's point total in response to input received from other participants)([0030]). The examiner notes Shaffer, Nimri, and Gorti teach a method for automating conferencing control. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the analyzing of Shaffer-Nimri to include the analyzing of Gorti such that the method analyzes activity during the session, analyzes relevance to the session, analyzes participation in the session, and analyzes data from a set of previously participated session. One would be motivated to make such a combination to provide the advantage of dynamically managing a queue based on behavior policy.
Regarding claim 11, Shaffer-Nimri-Gorti teach the method of claim 10, wherein the determination of the weighting value for a user comprises: identifying a type of the information indicated by the data; and analyzing the type of information, and determining an attribute of the type of information (Shaffer - the method 600 performs speech recognition on the speech input to obtain a text input … The speech recognition module 210 may then interrogate the reference database 212 (or any other database) to obtain an associated priority, class of service, or action)([0028]; text is identified and an attribute (e.g. priority) is determined).
Regarding claim 12, Shaffer-Nimri-Gorti teach the method of claim 11, further comprising: weighting each user's data based on the identified type and the determined attribute, wherein the weighting value for each user is based on said weighting (Shaffer - if the priority of the spoken word is high, the system may pre-empt an active speaker and add the speaker of the high priority words or phrase to the list of active speakers)([0028]; the importance of user data is based on text and priority, a user is weighed based on the importance).
Regarding claim 13, Shaffer-Nimri-Gorti teach the method of claim 12, further comprising: periodically determining the weighting value for each user during session; and further updating the ranked queue based on the periodic weighting value determinations (Gorti - the queue manager 214 references the point total(s) when organizing the queue 212 and adjusts the point total(s) according to the behavior-based policy described herein)([0042]; the manger continually determines score for each user and updates a speaker order accordingly).
Regarding server claims 16-17, the claim generally corresponds to method claims 2, 3, and 7, and recites similar features in server form; therefore, the claims are rejected under similar rational.
Regarding non-transitory computer-readable medium claims 19-20, the claim generally corresponds to method claims 2, 3, and 7, and recites similar features in non-transitory computer-readable medium form; therefore, the claims are rejected under similar rational.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Shaffer, Nimri, and in further view of Dobler (US Publication 20030185371A1).
Regarding claim 14, Shaffer-Nimri teach the method as applied above, wherein other users are inaudible upon selection of a user as the current speaker (Nimri - When an endpoint is designated as non-priority endpoint (35), then audio from that endpoint (35) will be ... muted)([0037]). Shaffer-Nimri differs from the claim in that Shaffer-Nimri fails to teach alerting other users of the muting, the alert being at least one of audio, visual, or haptic signal. However, alerting other users of the muting, the alert being at least one of audio, visual, or haptic signal is taught by Dobler (The mute status reminder may be provided to the user, for example, as a message 616 on a computer monitor 614, an audio tone)([0054]). The examiner notes Shaffer, Nimri, and Dobler teach a method for participating in a conference session. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the muting of Shaffer-Nimri to include the alerting of Dobler such that the method alerts users of muting status upon selection of an active speaker. One would be motivated to make such a combination to provide the advantage of reminding users of their audio communication status.  

Response to Arguments
Applicant's arguments, with respect to the drawings, have been fully considered but they are not persuasive. The examiner notes that the applicant states that replacement drawings are submitted “Applicant submits herewith a replacement drawing sheet for Figure 4” (page 8 of applicant’s remarks); however, no replacement drawing sheet was received with the response. Accordingly, the objection of the drawings is sustained. 
Applicant's arguments, with respect to the 35 U.S.C. §112 rejection, have been fully considered but they are not persuasive.
Regarding claim 8, applicant asserts that support is found in paragraphs [0031], [0070], [0103-0155], and Figure 6. However, none of the cited paragraphs nor Figure 6 support analyzing the requests of the second and third user, determining updated weighting values for the users based on the analyzing, and determining next speaker based on updated weight values. Instead the cited paragraphs and Figure 6 support analyzing the requests of a second and third user (reference element 604), analyzing weight values for each user (reference element 606), and determining next speaker based on analyzed weight values (reference element 608). As the limitations of “determining updated weighting values based on analyzing requests” and “determining next speaker based on updated weighting values” are not supported by the instant specification the claim remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments, with respect to the 35 U.S.C. §103 rejection, have been fully considered but they are not persuasive.
Regarding claims 1, 15, and 18, the applicant argues the combination of Shaffer and Nimri fails to teach “analyzing, by a server, over a network, data related to each user of a plurality of users participating in a conference session via a conferencing application”, “determining, by the server, a weighting value for each user based on the analyzed data”, “determining, by the server, based on each user’s weighting value, a ranked queue of speakers for the session”, and “automatically selecting, by the server, a first user from the plurality of users as a current speaker during the session based on the ranked queue, said selection causing the server to automatically adjust audio characteristics of the other users within the plurality of users”, in particular, the applicant asserts that Shaffer queue is only for a subset of users “Shaffer’s queue is determined only for a subset of its users” (page 9 of applicant’s remarks); the examiner respectfully disagrees. 
Shaffer discloses of analyzing data (e.g. identity, speech, energy, etc.) related to each user participating in a conference session “identify the speaker ... the reference database 212 may be a corporate database … speaker algorithm may select active speakers based on energy levels received from telephony endpoints … As shown at block 602, the method 600 may receive a speech input ... the method 600 performs speech recognition on the speech input to obtain a text input)” ([0021], [0023], and [0028]). Shaffer further discloses based on the analyzing determining a weight value (e.g. priority, class of service, level, etc.) for each user “Referring to FIG. 6, reference 600 generally indicates a method, in accordance with an example embodiment, to provide speaker selection ... The speech recognition module 210 may then interrogate the reference database 212 (or any other database) to obtain an associated priority, class of service, or action)” ([0028]). Utilizing the weight value to determine a ranked queue of speakers (i.e. an order of speakers: active speaker, priority waiting new speaker, lower priority waiting new speaker, etc.) is determined “new speakers in the speaker queue may have a particular priority (e.g., based on a class of service) … when a high priority is associated with a particular speaker (e.g. a high class of service as described with reference to FIG. 4), an existing active speaker with a lowest class of service or priority may be removed from the active speaker group” ([0027] and [0027]) and automatically selecting a user based on the ranked queue “the method 300 then adds a new speaker from the speaker queue 206 to the active speakers (see block 308)” ([0018]). 
Nimri discloses of selecting a user as a current speaker based on priority and automatically adjusting audio characteristics of other users in a conference session “For example, FIG. 6 illustrates a process 600 for designating a priority endpoint (30) during a conference ... a given conference may have only one priority token that can be switched from one endpoint to another during the conference based on ... speaking ... processes the audio from the priority endpoint (30) for speech (Block 612) ... then the MCU (50) reduces or mutes the audio of non-priority endpoints (35) (Block 616) … so as not to interfere with the participant at the priority endpoint (30)” ([0047], [0049], and [0052]).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shaffer and Nimri teach automating conferencing control. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting of Shaffer to include the selecting and adjusting of Nimri such that a current speaker is automatically selected and audio of other users in a conference session is dynamically adjusted. One would be motivated to make such a combination to provide the advantage of automatically minimizing interference of inconsequential speech in a conference session.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/               Primary Examiner, Art Unit 2145